995 F.2d 1062
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Buddy DOOLEY, Petitioner,v.B & B COAL COMPANY;  Old Republic Insurance Company;Director, Office of Workers' CompensationPrograms, United States Department ofLabor, Respondents.
No. 92-1530.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  June 11, 1993

On Petition for Review of an Order of the Benefits Review Board.  (90-181-BLA)
Buddy Dooley, Petitioner Pro Se.
Mark Elliott Solomons, Laura Metcoff Klaus, Arter & Hadden, Washington, D.C.;  Barbara J.  Johnson, Matthew P. Levin, United States Department of Labor, Washington, D.C., for Respondents.
Ben.Rev.Bd.
DISMISSED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Buddy Dooley submitted his Petition for Review of the denial of his request for black lung benefits to the Benefits Review Board within the applicable sixty-day appeal period, 33 U.S.C. § 921(c) (1988), incorporated by reference into 30 U.S.C. § 932(a) (1988), but notice was not forwarded to this Court until after the appeal period had expired.  Consequently, this Court is without jurisdiction to hear this petition.   Adkins v. Director, Office of Workers Compensation Programs, 889 F.2d 1360, 1361 (4th Cir. 1989).  We therefore grant the Respondent's Motion to Dismiss the Appeal.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We note that our dismissal of Dooley's Petition for Review does not prejudice his right to file a new claim if the deputy commissioner finds a "material change in conditions."  20 C.F.R.s 725.309(d) (1992)